 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.Newport News Shipbuilding & Dry Dock Companyand United Steelworkers of America, AFL-CIO-CLC. Cases 5-CA-11337, 5-CA-11414,and 5-CA-11415January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn August 27, 1980, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I2 n affirming the conclusion that Respondent violated Sec. 8(a)3) and(I) by suspending and later discharging employee Michael Saunders. andby discharging employee Ralph Sawyer, we wish to clarify any possibleambiguity created by the Administrative Law Judge's statements that Re-spondent violated the Act because "a substantial and motivating" groundfor its actions in each instance was the employee's protected activities.Subsequent to the issuance of the Administrative Law Judge's Decision,the Board issued Wright Line, A Division of Wright Line, Inc., 251 NLRB1083 (1980), which sets forth a two-step mode of analysis for examiningcausation in cases alleging violations of Sec. 8(aX3) or (1) and turning onissues of employer motivation. The Administrative Law Judge did not,and indeed could not, apply the precise Wright Line analysis in makinghis motivational findings. We nevertheless find that Wright Line has notrendered his analysis defective. The Administrative Law Judge correctlyfound that credited record evidence constituted a prima facie showingsufficient to support the inference that Saunders' and Sawyer's union andother protected activities were motivating factors in Respondent's deci-sions to take certain actions against them. In addition, the AdministrativeLaw Judge found after a thorough review of Respondent's proffered mo-tivational rationale that Respondent had failed to prove it would havetaken the same actions even in the absence of the employees' protectedactivities. Accordingly, although the Administrative Law Judge utilizedcertain causation terminology which the Board in Wright Line has dis-couraged for future use, we conclude that his analysis is in harmony withthe analytical objectives of Wright Line and we affirm the conclusionsbased on that analysis.We further note, in response to Respondent's exceptions, that otherfactors cited by the Administrative Law Judge in his analysis of the evi-dence with respect to Saunders' suspension and discharge are sufficient toestablish Respondent's union animus independent of any reliance on theBoard's finding of a "technical" 8(aX5) violation by Respondent in New-port News Shipbuilding & Dry Dock Co., 239 NLRB 1028 (1978). As addi-tional background evidence of Respondent's animus toward the Unionherein, we take official notice of the 8(a)(3), (2), and (1) violations foundin Newport News Shipbuilding & Dry Dock Co., 236 NLRB 1499 (1978).254 NLRB No. 43Judge and to adopt his recommended Order,3 asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Newport News Shipbuilding & Dry Dock Compa-ny, Newport News, Virginia, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order,5as so modi-fied:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of any right guaranteed them by Section 7 ofthe Act."2. Substitute the attached notice for that of theAdministrative Law Judge.3 In the absence of exceptions, we adopt, pro forma, the AdministrativeLaw Judge's recommendation that complaint allegations with respect toRespondent's former employee Melanie Luckadoo be dismissed.4 In par. (b) of the recommended Order, the Administrative LawJudge uses the broad cease-and-desist language, "in any other manner."We have considered this case in light of the standard set forth in Hick-mot Foods. Inc., 242 NLRB 1357 (1979), however, and have concludedthat a broad remedial order is inappropriate inasmuch as it has not beenshown that Respondent has a proclivity to violate the Act or has en-gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights. Ac-cordingly, we shall modify the recommended Order so as to use thenarrow injunctive language, "in any like or related manner."5 Member Jenkins would compute interest on Respondent's backpayobligation in accordance with his dissent in Olympic Medical Corporation,250 NLRB 146 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or suspend any em-ployee because the employee engages in unionactivities or other activities protected by theNational Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act and summarizedabove.WE WILL offer Michael B. Saunders andRalph S. Sawyer immediate and full reinstate-ment to their former jobs with us, without lossof seniority or other rights and benefits previ-ously enjoyed or, if those jobs no longer exist,then we will offer each of them employmentto a substantially equivalent position; and WEWILL make each of them whole, with interest,for all loss of pay and other benefits each mayhave suffered as a result of the discriminationagainst them on and after August 8 and 15,1979, respectively.WE WILL immediately remove from our of-ficial records any and all references to the sus-pension of Michael B. Saunders on August 8,1979, and WE WILL inform him and the Re-gional Director for Region 5 of the NationalLabor Relations Board, in writing, that wehave removed such references.NEWPORT NEWS SHIPBUILDING &DRY DOCK COMPANYDECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard before me on June 2 and 3, 1980, atHampton, Virginia.On August 24, 1979,' United Steelworkers of Amer-ica, AFL-CIO-CLC (hereinafter called the Union), filedthe charge in Case 5-CA- 11337. On September 6, theUnion filed the charges in Cases 5-CA-11414 and 5-CA-11415. All three charges allege that Newport NewsShipbuilding & Dry Dock Company (hereinafter calledRespondent) violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended (hereinaftercalled the Act).On January 4, 1980, an order consolidating cases andcomplaint and notice of hearing was issued by the Re-gional Director for Region 5 of the National Labor Rela-tions Board (hereinafter called the Board).2I All dates hereinafter are 1979 unless otherwise indicated.2 The above-captioned cases had originally been consolidated withCases 5-CA-11094, 5-CA-11104, 5-CA-11123, 5-CA-11146, 5-CA-11156, 5-CA-11250, and 5-CA-11309. The seven enumerated cases weresevered at the instant hearing upon settlement.In salient part, the complaint (as amended at hearing)alleges that Respondent interfered with, restrained, andcoerced its employees and discriminated against them bydiscriminatorily discharging its employees Michael B.Saunders and Ralph S. Sawyer because they engaged inunion and protected concerted activities; unlawfully re-fused Melanie R. Luckadoo's request to be represented atdisciplinary interviews; and unlawfully discharged Luck-adoo because she requested such representation.3In itspresent amended form, the complaint contains no allega-tion of so-called independent 8(a)(1) conduct.Respondent filed a timely answer to the complaint.The answer admitted certain matters but denied the sub-stantive allegations that Respondent has committed anyunfair labor practices.All parties appeared at the hearing. Each was repre-sented by counsel and was afforded full opportunity tobe heard, to introduce and to meet material evidence, toexamine and cross-examine witnesses, to present oral ar-gument, and to file briefs. I have carefully considered thecontents of the briefs filed on behalf of the GeneralCounsel and Respondent.Upon consideration of the entire record and the briefs,and my observation of the witnesses and their demeanor,I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONA. In GeneralRespondent, a Virginia corporation, is engaged in con-struction and repair of oceangoing vessels at its NewportNews, Virginia, location. During the 12 months immedi-ately preceding issuance of the consolidated complaint, arepresentative period, Respondent purchased and re-ceived, in interstate commerce, materials and supplies inexcess of $50,000 in value directly from and to pointsoutside Virginia. Respondent admits, the parties agree,the record reflects, and I find it is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.The parties agree, the record reflects, and I find theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.B. Concurrent ProceedingsThroughout the instant proceedings Respondent hasclaimed the Board should not assert jurisdiction over theterminations of Saunders (Case 5-CA-11415) andSawyer (Case 5-CA-11337). Respondent asserts theBoard must defer to concurrent proceedings pendingbefore the U.S. Department of Labor, OccupationalSafety and Health Administration (OSHA), pursuant tothe Occupational Safety and Health Act, 29 U.S.C §651,et seq.3 Luckadoo's discharge was alleged as an unfair labor practice byamendment to the complaint at the hearing.376 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.The General Counsel contends the Board appropriate-ly may pursue litigation and resolution of those dis-charges in the cases at bar.Before any witness testified before me, Respondentmoved "to defer consideration in hearing the evidence"relating to Saunders' and Sawyer's discharges. Themotion was founded upon the pendency of an action ini-tiated by authority of section I 1(c), 29 U.S.C. §660(c), ofthe OSHA legislation.4During oral argument upon the motion, the followingundisputed facts were established. Prior to convening theinstant hearing, OSHA complaints had been filed at theLabor Department. In salient part, those charges assertedSaunders and Sawyer had been discriminatorily terminat-ed because they made complaints that Respondent hadcommitted safety violations. Apparently, OSHA con-ducted an investigation.After the original consolidated complaint issued herein(January 4, 1980), Respondent was advised the U.S. Sec-retary of Labor would defer further action upon theOSHA complaints until the Board decided the issues re-lating to Saunders and Sawyer. Apparently, such deferralwas based on the Board's allegation that the dischargeswere caused, in whole or in part, by Saunders andSawyer "complaining about safety conditions" (par. 12,original consolidated complaint; renumbered to par. 8 atthe hearing).5Thereafter, Respondent instituted an action in the U.S.District Court for the Eastern District of Virginia, New-port News Division (Civil Action 79-134-NN). Thataction sought to overrule OSHA's decision to defer tothe Board and to require OSHA to file suit alleging adiscriminatory discharge of Saunders and Sawyer. InMay, before the instant hearing opened, U.S. DistrictCourt Judge Richard B. Kellam issued an opinion.6Respondent contended, before me, that Judge Kellamdeclared the matter of the subject discharges was withinthe exclusive jurisdiction of the Secretary of Labor. Ac-cordingly, Respondent's counsel had submitted a pro-posed order to Judge Kellam. It was asserted that order,4 The relevant statutory provisions are:(c)(l) No person shall discharge or in any manner discriminateagainst any employee because such employee has filed any complaintor instituted or caused to be instituted any proceeding under or relat-ed to this chapter ....(2) Any employee who believes that he has been discharged orotherwise discriminated against by any person in violation of thissubsection may, within thirty days after such violation occurs, file acomplaint with the secretary alleging such discrimination. Upon re-ceipt of such complaint, the secretary shall cause such investigationto be made as he deems appropriate. If upon such investigation, thesecretary determines that the provisions of this subsection have beenviolated, he shall bring an action in any appropriate United Statesdistrict court against such person. In any such action the UnitedStates district courts shall have jurisdiction, for cause shown to re-strain violations of paragraph (1) of this subsection and order all ap-propriate relief including rehiring or reinstatement of the employeeto his former position with back pay.(3) Within 90 days of the receipt of a complaint filed under thissubsection the secretary shall notify the complainant of his determi-nation under paragraph (2) of this subsection.s See Alleluia Cushion Co., 221 NLRB 999 (1975), for underlyingtheory.6 Judge Kellam's opinion was submitted by Respondent as an appendixto its post-trial brief I have marked it ALJ Exh. I and hereby receive thedocument in evidence. This is done to make a complete record.then not yet signed by Judge Kellam, contained languagewhich, in relevant part, effectively enjoined the Boardfrom resolution of Saunders' and Sawyer's discharges.The General Counsel contends the Board was not pre-cluded from such litigation. In any event, it was ob-served the proposed order had not been signed by JudgeKellam, nor had any injunction been served on theBoard.Although I recognized and respect Judge Kellam's au-thority, I denied Respondent's motion. I particularlynoted the absence of an injunction. Accordingly, themerits of the discharges were litigated.Respondent has renewed its argument that jurisdictionover Saunders' and Sawyer's discharges should not beasserted by the Board. Thus, the above-mentioned argu-ments reappear in Respondent's post-trial brief. Newmatter, not orally presented during the hearing, wasargued. Respondent annexed a copy of a complaint filedon behalf of U.S. Department of Labor Secretary RayMarshall in the U.S. District Court for the Eastern Dis-trict of Virginia, Newport News Division (Civil Action80-139-NN).7That complaint was filed on July 7, 1980,after the close of the instant hearing. By that complaint,filed pursuant to the Occupational Safety and HealthAct, cited supra, redress is sought for the discharge ofSaunders and Sawyer. It is alleged their discharges vio-lated section 11(c)(l) of the Occupational Safety andHealth Act. The relief sought is reinstatement of, and fi-nancial reimbursement to, the alleged discriminatees.In its brief, Respondent contended the combination ofits earlier propounded arguments and the Labor Secre-tary's initiative in filing suit warrants the Board to de-cline to assert jurisdiction over the subject discharges.I consider Respondent's renewed argument and docu-mentary submission an effective renewal of its oralmotion to me to defer further consideration of theSaunders and Sawyer discharges. Thus, on July 16, 1980,I dispatched a telegraphic order to the General Counseland Charging Party to show cause why I should notdefer a decision upon those discharges in light of thefiling of the OSHA complaint. The General Counsel re-sponded to the show cause order. He contended deferralis inappropriate. Thereafter, I granted Respondent's re-quest to reply. Respondent did so. Respondent maintainsits position that resolution of such matters is vested ex-clusively in OSHA.8By letter to me dated August 4, 1980, a copy of whichapparently had been dispatched to counsel for the Gen-eral Counsel and for Respondent, I was administrativelyadvised by the Office of the Solicitor, U.S. Departmentof Labor, that the Secretary of Labor maintained thepropriety of the original action to defer to the Board.Moreover, the Solicitor's office informed me that theLabor Secretary is actively contending before JudgeKellam (in Civil Action 79-134-NN) that it is inappro-priate to command the Secretary of Labor not to defer7 To complete the instant record, I have marked a copy of this com-plaint ALI Exh. 2. It is hereby received in evidence.8 The General Counsel's response to my show cause order and Re-spondent's reply have been marked ALJ Exhs. 3 and 4. respectively, andare hereby received in evidence.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Board. The Labor Secretary's further position isthat the July 1980 OSHA complaint was filed as a pro-tective measure against potential contempt citation.I have considered all arguments presented and con-clude there is no impediment to the Board's assertion ofjurisdiction of Saunders' and Sawyer's discharges.In Brown & Root, Inc., 246 NLRB 33 (1979), the Boardruled on the merits of a dissimilar, but analogous, unfairlabor practice complaint. There, the respondent urgedthe Board to dismiss the proceedings or defer them toOSHA. Brown & Root was alleged to have unlawfullydischarged employees for having engaged in a concertedrefusal to work in protest of hazardous working condi-tions. The employees had not complained to OSHA untilafter their discharges.Administrative Law Judge Robert C. Batson declinedto defer. He noted the existence of an agreement of June16, 1975, between the Board's General Counsel and theDepartment of Labor. That agreement, in relevant part,provides that the Board's General Counsel will dismissor defer unfair labor practice charges in cases involvingissues covered by section I I(c) of the OccupationalSafety and Health Act where those issues emanate fromthe same facts. Administrative Law Judge Batson con-cluded the work stoppage was safety related but thethrust of the unfair labor practice allegations did not di-rectly evolve from filing OSHA charges. Because of this,Administrative Law Judge Batson apparently concludedthe Board need not defer to OSHA all charges for activi-ties involving safety conditions. In affirming Administra-tive Law Judge Batson's rulings, findings, and conclu-sions, the Board did not explicitly address his analysis ofthe jurisdictional problem.Viewing Brown & Root, in its totality, persuades methat it is inappropriate to defer to OSHA where the alle-gations before the Board extend to employee activitybeyond the resort to OSHA procedures. Any otherresult effectively deprives employees of the full scope ofprotection under the Act.Herein, the 8(a)(1) allegations parallel OSHA allega-tions in only one respect. Thus, both cases involve alleg-edly unlawful terminations as retaliation for having usedOSHA procedures. As to both Saunders and Sawyer,however, there are additional allegations that their termi-nations were discriminatory in violation of Section8(a)(3) of the Act. Additionally, one aspect of Sawyer'scase is identical to that of Brown & Root. Specifically, theGeneral Counsel contends that Sawyer's chairmanshipand membership in the Union's safety committee, togeth-er with making frequent safety complaints to his supervi-sor, caused his termination. This theory coincides withthe basis of the Brown & Root violation. It is obvious thatthe instant matter transcends the employees' compara-tively limited recourse provided by the OccupationalSafety and Health Act. In these circumstances, I consid-er it contrary to legislative intent to curtail employees'rights by limiting the forum for resolution of their rights.In this connection, it has been argued to me that theremedies provided through both statutes are the same. Idisagree. I conclude the reinstatement and reimburse-ment remedies are similar. However, the language of anotice in vindication of the rights litigated may well bedifferent. This is especially true herein. I shall find belowthat Saunders' and Sawyer's discharges, in part, weremotivated by antiunion considerations. Accordingly, thenotice will contain language advising all interested em-ployees of their right freely to engage in such union ac-tivity if they choose. Such language would not attend aremedial notice in the OSHA case.Also, as I shall find Saunders had been discriminatorilysuspended, my order will call for that suspension to beexpunged and reimbursement to Saunders as a result.There is no comparable relief prayed for in the OSHAsuit.9Upon the foregoing, I conclude the legislativeintent would be at least thwarted, and possibly negated,if the Board did not assert jurisdiction over Saunders'and Sawyer's cases.The Board's exercise of discretion should not be con-trolled simply at the request of a private party to the ne-glect of the public interest. N.L.R.B. v. Guistina Bros.Lumber Co., 253 F.2d 371 (9th Cir. 1958). This publicpolicy found expression by the Supreme Court. InN.L.R.B. v. Express Publishing Co., 312 U.S. 426 (1941),the Court confirmed the requirement that notices beposted by violators of the Act. The Court stated, "Wehave often held that the posting of notices advising theemployees of the Board's order ...is within the author-ity conferred on the Board by ...the Act." (312 U.S. at438.) It is clear Congress intended the posting of noticesan integral part of the Board's remedial authority. TheReport of the House Committee on Labor, H.R. 1147,74th Cong., Ist sess., pp. 18 and 24, addresses this sub-ject. "The orders [of the Board] will of course be adapt-ed to the need of the individual case; they may includesuch matters as ...posting of appropriate bulletins."Clearly, to defer to OSHA would divest the Board ofthe full extent of its mandated authority and the employ-ees of their entitlement to the breadth of the Act's pro-tection. I conclude such a result was not intended. Thecircumstances herein do not warrant such a result and noevidence of such legislative intent has been adduced orcited.There is a practical reason deferral is not appropriate.Of the two available choices of forum, the Board's pro-cesses provide the most expedient mechanism for resolu-tion of the discharge issues. Trial on the merits has beenconcluded. Briefs have been filed by the parties. Eventhe jurisdictional (deferral) issue has been briefed. Myanalysis of the record is complete. The conclusions arecontained, infra. Meanwhile, the concurrent proceedingsare pending on appeal. No date for trial on the merits ofthe OSHA case yet has been scheduled. Thus, after issu-ance of the instant decision, the case is ripe for compli-ance or exceptions. In either case, the rights of the re-spective parties are considerably closer to final determi-nation through the Board, rather than through OSHA,procedures.Each of the opposing litigants benefits from this pos-ture. The employees may be recalled to work at a rela-tively early date. The employer may mitigate or termi-nate its financial obligations. Ultimately, the entire indus-9 Sec. 10(c) of the Act, in relevant part, provides the Board may "takesuch affirmative action ... as will effectuate the policies of the Act."378 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.trial relations relationship involved is susceptible of earlystabilization. Congress declared the efficacy of thisgoal.'°Moreover, continuation of the Board's proceed-ings has palpable effects of conservation of governmentalresources. Concluding the parties' rights and obligationsat the earliest date without multiple litigation assuredlypromotes juridical efficiency and cost-effectiveness.I have accorded due consideration to the GeneralCounsel's 1975 agreement to defer to OSHA." In myview, its preamble strongly suggests application to situa-tions of precise confluence between the OSHA andBoard proceedings. As earlier observed, such conditiondoes not prevail herein. Furthermore, a stated purpose ofthat agreement "is to avoid duplicate litigation." TheBoard's hearing is complete. To require the parties tofurther pursue litigation in the district court tends todefeat the agreement's purpose. Respondent argues (ALJExh. 4, p. 3) that "if the Board does not defer or dismiss...it is possible that certain credibility determinationsor factual findings made may directly conflict with thoseof the [D]istrict [C]ourt." My conclusion that deferral isinappropriate avoids this potential.I respect the judgment of the participants to the 1975deferral agreement. Nonetheless, I cannot conclude theiragreement was designed to affect the progress of theBoard's processes in the particular circumstances herein.The consistent position of the Labor Department in theconcurrent court proceedings supports this conclusion.At the least, the Department's claim it properly cededjurisdiction to the Board is tantamount to a modificationor explication of the real intent of the 1975 agreement.Upon all the foregoing, I reaffirm my earlier denial ofRespondent's motion to defer. Accordingly, I shall pro-ceed to resolve all pending substantive issues.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Board certified the Union as collective-bargainingrepresentative of Respondent's production and mainte-nance employees in October 1978. 2 Saunders andSawyer served as volunteer employee organizers duringthe Union's preelection campaign. Each solicited em-ployee signatures upon authorization cards. Saunders ob-tained 200-300 signatures. Sawyer signed up approxi-mately 100 employees. On January 26, Saunders receiveda warning, reduced to writing, for "solicitation." Thewritten warning observes Saunders made a "ruckuss" atone of Respondent's gates and said "we are going to shutthe yard down!" Approximately 5 days later the unit em-ployees began a strike which continued until April 26.Saunders and Sawyer were on strike throughout thattime.Saunders and Sawyer regularly wore union insignia. Inaddition, at Saunders' discharge in August, he was a can-didate for election to vice president of the Union. Thus,Saunders also wore insignia encouraging votes for thatposition. Sawyer was a shop steward. He wore a badgesignifying that position. Additionally, Sawyer was active'o Sec. I, Labor Management Relations Act, 1947, as amended.I The text of the agreement is annexed to ALJ Exh. 4.12 239 NLRB 82 (1978). I have taken official notice of said decision.in the Union's safety committee. In July, Sawyer becamethat committee's vice chairman. On August 10, Sawyerascended to the position of union secretary.There is no evidence that Luckadoo was prominent inunion activities.B. Michael B. SaundersI. The factsSaunders was hired as a welder in April 1977. He re-tained that position until his discharge which is the sub-ject of the unfair labor practice allegations herein.In December 1976 Saunders sustained injuries to hisface. Three separate surgeries were required to restruc-ture his cheekbones and sinus cavities. Saunders under-went a preemployment medical examination at Respon-dent's shipyard clinic. Respondent's in-house physicianfound Saunders medically qualified for employment.In July 1977, Saunders was welding in a confined area.It was necessary he wear a respirator. Thus, for severalhours, Saunders wore a so-called quarter-face respiratormask. 3 Apparently, until that date, Saunders performedhis welding duties with milder steels. Those activitiesproduced little noxious gas. Also, he had avoided use ofa respirator mask by working in open areas.Saunders suffered severe swelling, internal bleeding inthe area of his sinuses and cheekbones, and discolorationof his face from wearing the quarter-face mask in July1977. He received medical attention at Respondent'sclinic. Respondent's physician imposed a written medicalrestriction on Saunders. It prevented Saunders from"work in areas requiring use of respirators." The physi-cian signified this restriction was effective "permanent-ly." The physician's medical qualification status formbears the notation to Saunders' foreman: "Please find jobwith this restriction." Thereafter, Saunders continued towork as a welder without incident until August 6, 1979.Near the end of 1978, OSHA investigated the adequa-cy of Respondent's respiratory protection. As a result,Respondent revised its procedure for selection, use, andmaintenance of respirators. These procedures, issued onApril 30, provide for training and fit-testing of all Re-spondent's employees "who may be required to wear res-piratory protection." Welders fall within this grouping.Specifically, use of respirators is mandated when work-ing in close quarters.In August, welders were required to attend respiratorschool. There they were fit-tested and instructed in theselection and use of respirators. Thus, on August 6,Saunders' supervisor, V. A. Wall, sent him to the respira-tor school. Saunders arrived after the class had begun.He was instructed to return another day. On the wayback to his job, Saunders visited the personnel office. Hespoke with Personnel Supervisor David B. Schnake.Saunders asked Schnake to determine whether Saunders'respirator restriction was still on record. Schnake exam-3 Several types of respirator masks were available. Two are relevantherein. The quarter-face mask imposes pressure on the area of the noseand across the cheeks of the wearer. The full-face mask produces pres-sure around the wearer's forehead, behind the cheek bones and across thechin.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDined Saunders' personnel file. He confirmed the presenceof the restriction. Schnake observed the restriction was 2years old. He suggested Saunders should undergo the fit-test to determine whether a problem still existed. Mean-while, Schnake said he would hold out Saunders' file toawait results.Saunders returned to his department. He told Wall hearrived late at the respirator school and had spoken withSchnake about his medical problem. According toSaunders, who was uncontradicted on this point, the su-perintendent of the department where respirators arestored entered the conversation. Saunders explained hismedical problem to the superintendent. Saunders asked"if there was any respirator that I [Saunders] could wearthat would take the pressure [off] the cheek and sinusareas." Saunders credibly testified the superintendent(who was identified only by helmet markings) respondedaffirmatively. The superintendent said the full-face respi-rator and air line respirator would qualify.On August 8, Saunders returned to the respiratorschool. The instructor declined to fit Saunders becauseof his medical restriction. Saunders then reported toSchnake. He told Schnake of his inability to be fit-tested.Schnake left the personnel office and walked toward theoffice of a superintendent. Saunders waited. A few min-utes elapsed before Schnake returned. He told Saundershe was relieved from his welder's duties due to the medi-cal restriction. Saunders asked whether he could see Re-spondent's physician to remove the restriction. Schnakesuggested Saunders use his personal physician for thatpurpose. Saunders asked whether he could use a differentrespirator and whether he might be transferred to an-other job. Schnake replied transfers were not workingwell from the welding department. The record does notreflect what, if anything, Schnake said about other respi-rators.Saunders returned to Wall and told him of his medicalsuspension.14 Saunders went home.15 He could notweld. At that time Respondent's revised policy providedonly "qualified respirator wearers" could be issued respi-ratory protection. Additionally, the policy provided"employees who have not been qualified shall not be al-lowed to work jobs requiring the use of respiratory pro-tection."Later that day, Wall conducted a regularly scheduledsafety meeting. Employees in his welding department at-tended. Welder Coleman described what occurred. Wallsaid welders are required to wear respirators exceptwhen welding in open air. Coleman testified he askedWall what happened to Saunders. According to Cole-14 I find, in agreement with Respondent, that Saunders was not termi-nated on August 8. Documentary evidence (Resp. Exhs. I and 2) reflectsSaunders' understanding that he was merely suspended. Thus, those doc-uments show Saunders' intention to file a grievance, and to undergo anexamination by his personal physician in order to remove the restriction.1' There is evidence that Saunders spoke with Wall and Respondent'sconstruction superintendent. The substance of those conversations isomitted. The recitation of the facts relevant to the allegations pertainingto the three alleged discriminatees are a composite of factual stipulations,unrefuted oral testimony, supporting documents, and other undisputedevidence. For brevity's sake, only those facts deemed material are setforth. Not every bit of evidence is discussed. Nonetheless, I have consid-ered all of it, together with all arguments of counsel. Omitted matter isconsidered irrelevant or superfluous.man, Wall answered that "he had fired Saunders and hecould fire us, too." Employee Bowers testified he also at-tended the August 8 safety meeting. Bowers claimed heheard Coleman inquire about Saunders' absence. Bowerscorroborated Coleman's testimony that Wall respondedhe had fired Saunders and "that he [Wall] would do thesame for him [Coleman] if he didn't act right." Formeremployee Hart testified he also attended the safety meet-ing. Hart recalled Coleman asked Wall "what had hap-pened to Saunders ...and Wall replied that he hadfired him."In relevant part, Wall recounted that "someone" askedhim what happened to Saunders. According to Wall, heresponded that Saunders had been "passed out, went tosee a specialist, went to get a restriction lifted on wear-ing a respirator." Wall said he told the employees thatwearing respirators was mandatory. Wall recalled he said"it's possible that you could lose your job if you refuseto wear a respirator."I credit Coleman's account of what Wall said duringthe safety meeting. Coleman and Bowers remained inRespondent's employ when they testified. Testimony ofcurrent employees is entitled to considerable weight be-cause it is not likely to be false. Such testimony is ad-verse to an employee's pecuniary interest. Shop-Rite Su-permarket, Inc., 231 NLRB 500 (1977); Georgia Rug Mill,131 NLRB 1304, 1305 (1961), modified on other grounds308 F.2d 89 (5th Cir. 1962). Moreover, Hart, in part, cor-roborated Coleman and Bowers. Additionally, I noteWall was vague in his description of the remainingevents of that meeting. Thus, Wall testified he did not re-member who asked him what the consequences were ofnot wearing respirators. Also, when Wall was asked byRespondent's counsel whether there were subsequentquestions during the meeting, Wall responded "thereprobably were, but I don't recall exactly what theywere." As to the balance of the safety meeting, Wallsimply testified a discussion was held regarding "safetyin general."Upon the foregoing credibility resolution, I find thatWall told the employees at the safety meeting that hehad fired Saunders.On October 2 or 3, Schnake telephoned Saunders.They arranged for Saunders to visit the personnel officeto discuss his status. On October 4, Saunders appeared inSchnake's office. Schnake asked Saunders about his cur-rent medical status. Saunders said he had been examinedby his personal physician. Saunders said he was told fur-ther surgery was necessary. He said he was currentlyunder a doctor's care. Schnake suggested Saunders com-plete a transfer request form. He did so. Schnake toldSaunders he should assume he was terminated for medi-cal reasons if he did not hear from the employmentoffice within 5 days.On October 15 Saunders called Schnake. Saunders in-quired about his transfer request. Schnake told him notransfers were available.2. AnalysisThe General Counsel contends that Saunders was dis-charged on August 8 in violation of Section 8(a)(3) and380 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.(I) of the Act. Respondent submits Saunders was not ter-minated until October 11 and that termination was solelyfor the reason Saunders was medically unfit to performhis welder's duties.The General Counsel must prove certain elements toestablish a prima facie case of discrimination. Those ele-ments are (I) that the affected employee had engaged inactivity protected by the Act, (2) the employer hadknowledge of that activity, (3) the adverse personnelaction imposed upon the employee was motivated by an-tiunion animus, and (4) that the discipline had the effectof encouraging or discouraging membership in a labororganization. The General Counsel has the burden ofproving his case by a preponderance of the evidence.Gonic Manufacturing Company, Div. of Hampshire WoolenCompany, 141 NLRB 201, 209 (1963).The 8(a)(1) violations support findings of unlawful mo-tivation. I have noted that, herein, there is no separateallegation that Respondent interfered with, restrained,and coerced its employees in violation of Section 8(a)(l).Nevertheless, such violations are not necessary to an8(a)(3) finding. "Actual motive, a state of mind, beingthe question, it is seldom that direct evidence will beavailable that is not also self-serving. In such case ...the trier of fact may infer motive from the total circum-stances proved .... If he finds that the stated motivefor a discharge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-atleast where ...the surrounding facts tend to reinforcethat inference." Shattuck Denn Mining Corporation (IronKing Branch) v. NL.R.B., 362 F.2d 466, 470 (9th Cir.1966). The Shattuck Denn principle was quoted with ap-proval by the Board in Best Products Company, Inc., 236NLRB 1024, 1025 (1978).The instant allegation requires me to determine, fromthe totality of evidence, whether the asserted reason forSaunders' discharge actually motivated it. Signal DeliveryService. Inc., 226 NLRB 843 (1976).There is ample record evidence Saunders had been en-gaged in protected activity. The number of employees'signatures he solicited upon authorization cards attests tothe vigor of that activity. He openly wore union insigniaat work. Saunders was a candidate for vice president ofthe Union at the time of his August 8 medical suspen-sion. He wore insignia revealing his aspiration in thatregard.I conclude Respondent was aware Saunders was aunion proponent. Wall acknowledged having seenSaunders wearing union insignia at work. In this context,I discredit Wall's denial that, on August 8, he knewSaunders was running for vice president. Wall wasSaunders' immediate superior. Apparently, the two ofthem had daily contact. It simply is implausible to be-lieve that the badge Saunders wore to proclaim his ef-forts to become vice president escaped Wall's attention.There is other evidence tending to prove Respondentwas aware of Saunders' union activities. The Januarywarning given to Saunders was issued explicitly for "so-licitation." Thus, it is clear Respondent knew ofSaunders' union activities at an early date. Saunders'warning was placed into his personnel file. Also,Schnake, who suspended and later discharged Saunders,admitted examining that personnel folder on August 6when searching for the 1977 medical restriction form.Schnake, however, denied he knew Saunders was activefor the Union when Saunders was suspended 2 dayslater. Saunders' testimony reflects he wore his union andcampaign insignia during his conversation with Schnakein August.The totality of the above-described circumstancesleads me to conclude (I) that the record contains directevidence of Respondent's knowledge of Saunders' pro-tected activities as early as January, and (2) an inferenceof such knowledge is warranted through Schnake'sAugust conduct. The Circle K Corporation, 173 NLRB713, 714-715 (1968); Sam Tanksley Trucking, Inc., 198NLRB 312, 316 (1972). Accordingly, I am persuaded therecord as a whole contains substantial evidence fromwhich I conclude that at all relevant times Respondentwas aware of Saunders' union activity.Of course, the mere fact an employee is or was partici-pating in union activities does not insulate him from dis-charge. N.L.R.B. v. Ayer Lar Sanitarium, 436 F.2d 45, 49(9th Cir. 1970). The Board repeatedly has held that, if anemployee provides an employer with sufficient cause fordischarge for which he would have been terminated inany event, the discharge will not be held unlawfulmerely by showing the employee engaged in union activ-ity. Golden Nugget, Inc., 215 NLRB 50 (1974); Klate HoltCompany, 161 NLRB 1606 (1966).It is well established that an employer may dischargean employee for good reason, bad reason, or no reason atall. Borin Packing Co., Inc., 208 NLRB 280 (1974); Associ-ated Press v. N.L.R.B., 301 U.S. 103 (1937); Edward G.Budd Mfg. Co. v. N.L.R.B., 138 F.2d 86, 90 (3d Cir.1943), cert. denied 321 U.S. 773 (1944). As noted, it isthe General Counsel's burden to establish discriminatorymotivation. Support for a finding of unlawful motivation"is augmented [when] the explanation of the [discharge]offered by the Respondent [does] not stand up underscrutiny." N.LR.B. v. Bird Machine Company, 161 F.2d589, 592 (Ist Cir. 1947).I conclude the record contains the quantum of evi-dence necessary to establish the required prima facie ele-ment of union animus. It is true that not all evidence ofanimus supports a finding of an unlawful motive. VanNuys Publishing Company, 167 NLRB 415 (1967). None-theless, the following indicia of hostility persuade methat the instant record supports a conclusion that theaction against Saunders was motivated by unlawful con-siderations. That evidence is:(a) Saunders was given a warning for "solicitation." Itis noteworthy that the description of Saunders' infractionrelates he made a "ruckuss" and threatened to shut theyard down. Thus, the description suggests Saunders wasengaged in misconduct. Yet, he was cited for solicitation.I consider such a citation revealing of Respondent's sub-jective condition regarding union activities.(b) A Board decision (239 NLRB 1028), enfd. NewportNews Shipbuilding and Dry Dock Company v. N.L.R.B.,607 F.2d 1002 (4th Cir. 1979), demonstrates, I conclude,Respondent's antipathy toward the Union. In that case,381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board found the Union requested Respondent toengage in collective bargaining with it as representativeof the certified production and maintenance unit within 5days after the certification. The Board further found thatRespondent did not honor the Union's bargaining re-quest. Accordingly, Respondent was held to have en-gaged in an 8(a)(5) and (1) violation beginning the dayafter the Union's demand for bargaining, and continuingthereafter. In assessing Respondent's motivation it is ap-propriate to consider Respondent's previous unfair laborpractices. Tarnma Meal Packing Corp., 230 NLRB 116,126-127 (1977). Though not dispositive of the issue ofRespondent's motivation, I consider the cited Board de-cision some evidence of Respondent's general hostilitytoward the Union.(c) Respondent's reason for removing Saunders fromhis welding job is unconvincing. Employee Turner credi-bly testified that only 3-4 percent of welders wore respi-rators since promulgation of the new safety policies. Em-ployee Coleman similarly testified. He said he had notworn a respirator since the August 8 safety meeting.(Coleman, however, conceded that, during that timeperiod, he observed welders using respirators more fre-quently than before the safety meeting.) Saunders' un-controverted testimony is to the effect he worked with-out a respirator throughout the vast majority of his em-ployment without incident.This evidence shows two things. First, that an over-whelming amount of welding work was performed with-out employees using respirators. As earlier observed,Saunders' medical restriction form contains the instruc-tion to his foreman to attempt to find a job consistentwith this restriction. The quoted phrase is a clear expres-sion of Respondent's effort to accommodate Saunders'work duties to his medical limitations. The directive todo so was inserted on the medical restriction from that ata time when there was no ostensible union activity.The testimony of Turner, Coleman, and Saunders indi-cates the availability of welding jobs not requiring use ofrespirators. Indeed, during his cross-examination, Walladmitted "there are places they [welders] can weld with-out them [respirators]." Wall also said welding withoutrespirators actually is done. Also, Respondent's managerof industrial hygiene, Thornton, testified welding jobsnot requiring the use of respirators have existed sinceAugust 1979.In these circumstances, I find Respondent's handlingof Saunders' medical restriction critically different be-tween 1977 and 1979. The question is: Why Respondentdid not pursue its earlier practice of trying to assignSaunders to work for which his medical restrictionwould be no impediment? A fair assessment of all evi-dence relevant to this question convinces me Respondenthas not satisfactorily responded to this interogatory.Schnake could have instructed Saunders to return to therespirator school on or after August 8. There, Saunderscould have been test-fitted for use of the full-faced mask.This would have eliminated facial pressure on Saunderswhich was the cause of his earlier difficulties. I find thefailure to have even suggested this procedure emphasizesthe precipitous manner in which Respondent intended todeal with Saunders. It also punctuates the difference inthe way Respondent treated Saunders before its aware-ness of his union activities (1977) and after those activi-ties became known (1979). The absence of reasonable ex-planations for unlawful discrimination supports an infer-ence of unlawful motivation. See Paramount Metal &Finishing Co., 225 NLRB 464 (1976).Second, Respondent's reliance on the need for use ofrespirator requirement is exaggerated. Thornton present-ed voluminous and extensive evidence regarding the gen-esis of the safety policies promulgated in 1979. Thethrust of that evidence shows there are, as Respondent"contends, numerous jobs which welders must performthat require the use of a respirator." In effect, the newrules mandate use of that equipment when performingthose jobs. However, as shown above, it is equally estab-lished that many welding jobs require no respirator. Ineffect, Respondent seeks to translate the requirement thatrespirators be worn when performing certain jobs into arequirement that all welders must wear respirators. Iconclude the evidence contradicts such logic. Indeed,Respondent's policies virtually belie the existence of theasserted policy. Thus, the new rules state "the purpose..[of the policy] ...is to establish a system wherebyrespirators will be properly selected, used, and main-tained in a manner which will afford employees maxi-mum protection from exposure to airborne contaminantsand oxygen-deficient environments." (Resp. Exh. 5, p. 1,sec. 8.) The policies do not explicitly make wearing res-pirators a job requirement for welders. Those policiesonly describe the circumstances commanding use of res-pirators. Still another document supports my conclusion.Thus, a memorandum dated June 6 (Resp. Exh. 6) wasissued specifically "to identify specific welding questionsor situations that require the use of respiratory protec-tion." Following the quoted language, the memorandumlists specific welding functions where respirators are tobe worn. That memorandum contains no mention that allwelders were required to wear respirators. Upon theforegoing, I conclude Respondent's defense is based onfactual distortion. This conclusion supports the GeneralCounsel's cause.(d) Wall, by implication, exhibited union animus. Ihave found Wall told a group of employees, on August8, that he discharged Saunders. The General Counselpresented this evidence to demonstrate the existence ofunlawful motivation. I agree it accomplishes this pur-pose.Conceivably, Wall's discharge reference may be inter-preted as a permissible warning of the consequences offailure to follow the new safety regulations. However,the factual predicate for such an interpretation is missing.Saunders had not refused to comply with the regulations.He went to school as directed. It was the respirator in-structor who declined to test-fit Saunders. Moreover,Saunders actually had not been discharged. Viewed inthis context, Wall's words became irrelevant to the statedpurpose of discussing safety and the new rules. I con-clude Wall's words had no legitimate purpose.Why, then, did Wall make the discharge comment? Asthere was no apparent basis for Wall's words, it is notunreasonable to presume he harbored an undisclosed382 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.reason to make them. Given the entire context of Re-spondent's prior history of dealing with Saunders' medi-cal restriction and the advent of his union activity whichreached a crescendo with his vice presidential candidacy,I conclude it reasonable to infer the true motive forWall's comment was to impliedly signal the other em-ployees that union activity could place their jobs in jeop-ardy. Thus, I conclude the record as a whole demon-strates the reference to Saunders' "discharge" is furtherevidence of unlawful motivation.(e) The timing of Saunders' August 8 suspension is co-incidental with his increased union activity. Coincidencein protected activity and discipline of employees is astrong factor supporting an inference of unlawful motiva-tion. McGraw-Edison v. N.L.R.B., 419 F.2d 67 (8th Cir.1969); N.L.R.B. v. Harry F. Berggen & Sons, Inc., 406F.2d 239, 245 (9th Cir. 1969), cert. denied 396 U.S. 823.As noted, Saunders was actively engaged in seeking aunion vice presidency on August 8.In other circumstances, Respondent might well takecomfort from the fact that no adverse personnel actionwas imposed upon Saunders during the approximately 6months it knew of his union activities as evidenced bythe January warning. Resolution of an employer'smotive, especially by inference, is a difficult task. It re-quires a trier of fact to disentangle truly subjective fac-tors. To do so, requires a search for objective manifesta-tions and conduct.The time elapsed from Respondent's first knowledgeof Saunders' union activity to his suspension is one foun-dation for motivational resolution. Thus, the 6-monthdelay in acting against Saunders militates in favor of Re-spondent. However, a significant event intervened.Saunders sought to be union vice president. In all the in-stant circumstances, particularly Respondent's generalopposition to the Union demonstrated by its refusal tobargain, it is not unreasonable that Respondent was af-fected by Saunders' candidacy. On the state of thisrecord, it is not unreasonable that Respondent becamedisturbed at this event. Such disturbance logically ex-plains the precipitous change in coping with Saunders'medical limitations. Accordingly, I conclude the suspen-sion on August 8 and Saunders' attempt to be elected aunion officer is more than sheer coincidence and evi-dence of unlawful motivation.6Upon all the foregoing discussion of animus, I con-clude Saunders' August 8 suspension and October 11 dis-charge were motivated by unlawful considerations.I now turn to the General Counsel's contention thatRespondent's defense is a pretext. As noted, Respondentasserts Saunders was terminated only because his medicalrestriction prevented his compliance with "a mandatoryjob requirement for all welders at the Company after thenew procedures were implemented." Thus, Respondentcontends the August 8 suspension was imposed as soonas Schnake learned of Saunders' inability to meet thenew requirements by information that the respirator in-structor declined to test-fit Saunders. Respondent furtherurges the October I I discharge resulted from the infor-16 This conclusion is buttressed by the finding which I shall make ifruthat Respondent acted discriminatorily against Sawyer soon after hebecame a union officer.mation that Saunders continued to be restricted and, as aresult of Saunders' August medical examination by pri-vate physician, he would require additional surgery.I acknowledge the efficacy of Respondent's effort toestablish more stringent respirator safety requirements.Respondent had a right and, indeed, an obligation torevise its policies. They emanated from the investigationby OSHA begun in late 1978. The General Counsel doesnot challenge the institution of the new rules.However, the following factors tend to negate applica-tion of those rules as a cause for the actions taken againstSaunders:First, Respondent altered its practice of dealing withSaunders' medical deficiencies. It is uncontestedSaunders had been a capable employee for approximately2 years. There is no evidence Saunders had difficultyperforming the general scope of welding activities. Thefailure to afford Saunders an opportunity to performwelder's work which required no respirator is unex-plained. Contrary to Respondent's contentions, I havefound the new policies do not establish wearing a respi-rator as a job requirement for welders. Thus, I concludeRespondent's reliance on the existence of the new rulesshallow, at best:Second, alternate equipment was available forSaunders' use. Material Supply Clerk Holland describedvarious types of available respirators. His testimonyshows the full-face mask was capable of avoiding pres-sure upon the damaged portions of Saunders' face. Simi-lar equipment is identified, also, in the new safety regula-tions. As earlier suggested, the evidence reveals no effortwhatsoever by Respondent to fit Saunders with anothertype respirator to avoid recurrence of facial damage. Thefailure to attempt such an accommodation, in my opin-ion, is reflective of an effort to grasp the existence of thenew regulations as a subterfuge to disguise Respondent'strue intent. The failure to seek alternative means toretain Saunders while concurrently relying on the exis-tence of the new regulations, the import of which hasbeen distorted, diminishes the validity of Respondent'sasserted reason for its actions relating to Saunders.In sum, I conclude the record sufficiently demon-strates the asserted defense is pretextual. It follows thatthe reason ascribed by Respondent for its actions as toSaunders is unlawful. Keller Manufacturing Company, 237NLRB 712, 717 (1978) (Alice Meyers).Assuming arguendo I would conclude there are justifi-able causes for Saunders' suspension and discharge, Inonetheless conclude the totality of the record demon-strates a substantial and motivating ground was his pro-tected activity. Dilene Answering Service, Inc., 222 NLRB462 (1976); K B M Electronics. Inc., 218 NLRB 1352,1358 (1975).Upon all the foregoing, I find Saunders' suspensionand discharge reasonably have the effect of discouragingor encouraging membership in a labor organization.Saunders' perception of what occurred to him surelymust contain an impression of futility in pursuing his stat-utory rights. First, he was warned for solicitation. Com-paratively speaking, this warning constitutes a mild ad-monition in opposition to protected activities. His em-383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer's response to the increased activity (running forunion vice president) was met with an apparent depar-ture from prior practice and the more severe penaltyunder consideration herein. I can think of no other em-ployer conduct than that visited upon Saunders in the in-stant circumstances which would tend to have a morechilling effect upon the free exercise of employee rightsguaranteed in the Act.Additionally, as noted above, Wall's August 8 remarkconcerning Saunders' "discharge" comprises a signal toother employees that they should be wary of engaging inprotected activities. I conclude such a signal evinces theproscribed effect.There remains for consideration the nature of the dis-cipline imposed on Saunders and their dates. The com-plaint (par. 8 as amended at the hearing) allegesSaunders' employment was discriminatorily terminatedon August 8. In his brief, counsel for the General Coun-sel avers that he "believes that August 8 was the effec-tive date of termination" because Saunders "never re-turned to work after August 8." The brief, however,concedes Saunders was not formally terminated until Oc-tober 11. All other evidence on this subject, as related bySaunders and Schnake, reflects the latter fact.In earlier places in this Decision, I have referred to theAugust 8 incidents relative to Saunders as a suspension.This formulation is derived from Schnake's uncontestedtestimony that he relieved Saunders from his weldingduties on that date. In the context of this case, it is argu-able that Saunders was effectively discharged on August8. However, I conclude the interests of precision are bestserved by characterizing the August 8 personnel actionimposed on Saunders as a suspension. Further, I con-clude the allegations of complaint paragraph 8 are suffi-ciently broad to encompass a suspension. Whether calleda discharge or suspension, I find the issue has been fullylitigated. In any event, a characterization of the August 8event does not alter the remedy which I shall recom-mend.Upon all the foregoing, I find that Respondent violat-ed Section 8(a)(3) and (1) of the Act by suspendingSaunders on August 8 and also find those sections of theAct were violated by Respondent discharging Saunderson October 1.C. Ralph S. SawyerI. The factsSawyer was a pipefitter from September 1969 until hisdischarge on August 15. At all relevant times his super-visor was Daryl C. Rickmond.In addition to Sawyer's union activities described her-einabove, he was named as the union official to receive aresponse from Respondent to a letter dated August 14 re-questing employee access to an OSHA form on whichRespondent was required to record all occupational in-juries and illinesses. The record shows the Union's re-quest for production of the OSHA form was received byRespondent on August 15.The General Counsel contends "Sawyer's substantialunion activity and the safety activity" caused his dis-charge. Respondent asserts Sawyer was discharged be-cause he "blatantly failed to follow a direct order by hisforeman, Rickmond, that his equipment was to be dis-connected and put away properly before Sawyer left theshipyard."Credibility of the respective witnesses for the opposinglitigants is critical to determination of Sawyer's case.Specifically, resolution of credibility determines whetherI should adopt the General Counsel's or Respondent'sversion of the nature of the instruction given by Rick-mond to Sawyer.The ultimate choice in making findings of fact as toSawyer's (and also Saunders') case is based on my obser-vation of witness demeanor, unrefuted testimony, theweight of the respective evidence, established or ad-mitted facts, inherent probabilities and reasonable infer-ences which may be drawn from the record as a whole.Northridge Knitting Mills, Inc., 223 NLRB 230, 235(1976); Warren L. Rose Casting, Inc., d/b/a V & W Cast-ings, 231 NLRB 912, 913 (1977); Gold Standard Enter-prises, Inc., 234 NLRB 618 (1978).As to Sawyer, the operative facts essentially are undis-puted. However, as noted, there remains a critical con-troversy concerning the nature of the order Rickmondgave to Sawyer. In the credibility contest between thewitnesses presented by the General Counsel and those onbehalf of Respondent on this issue, a fair assessment ofthe testimony presented by each persuades me that theversions presented by the General Counsel witnesses arethe most reliable. I found Sawyer direct, forthright, andinternally consistent. He was unshaken in material mat-ters during cross-examination. His testimony comportswith past practice. In some respects, he was corroborat-ed by Respondent's witnesses. 7In contrast, Rickmond's testimony, particularly regard-ing the nature of the order given by him to Sawyer, wasconsiderably more generalized. In general, Rickmond'stestimony was less precise. As will be shown below, Iconclude Rickmond tended to exaggerate the specificityof his directive to Sawyer. In that connection, it will beshown that Rickmond sought to convert a generalizedinstruction to Sawyer into one which would be consid-ered specific. Finally, Rickmond's version of the orderwhich Sawyer is supposed to have ignored is at variancefrom the description of the same event provided by Re-spondent's supervisor, Williams.There is substantial agreement upon the factual back-ground of the "order." Thus, on August 9, Sawyer toldRickmond he was ill and might leave work early. Theconversation occurred when the workday began. By ap-proximately 9:30 a.m., Sawyer's condition had not im-proved. He felt compelled to go home. That morning,Sawyer worked with a helper, Clark Little.Approximately 10:30 a.m., Rickmond appeared at thejobsite. Sawyer told Rickmond he was not feeling betterand wanted to go home. They discussed the work Littleshould do during Sawyer's absence. Sawyer had been'7 I have observed certain discrepancies in Sawyer's description ofevents. I find none of them relate to crucial issues hus. I conclude theydo not detract from his overall credibility. A trier of fact is not requiredto believe the entirety of a witness' testimony. Muximum Precision MetalProducts, Inc.. Renault Slumping Ltd.. 236 NLRB 1417 (1978).384 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.using a torch to perform his work. Gas is provided thetorch through two hoses connected to a manifold. Themanifold is the source of gas and oxygen. If a pipefitterdisconnects the hose during working hours, or fails tohook to the manifold within a few minutes from the startof his shift, other employees may use the hose. Apparent-ly, employees jealously guard their hoses because theyare in short supply.To assure its availability on Sawyer's next workday,Sawyer told Rickmond he would leave his brazing torchhooked up. Rickmond said he did not want Little work-ing with the torch. It is disputed whether Sawyer said hewould get employee Foster, a more qualified employee,to disconnect the torch later in the day or whether Rick-mond himself volunteered to instruct Foster to do so.For the reasons previously noted I credit Sawyer's ver-sion that Rickmond said "he himself' (Rickmond) wouldask Foster to disconnect the lines. This finding is consis-tent with Rickmond's effort, later that day, to get Fosterto disconnect the hose lines. Rickmond told Sawyer toreport to the office for his timecard.Sawyer stopped working. He left his gas line andtorch at the jobsite. He closed off the flow of gas at themanifold. Sawyer then went to the office to punch out.Rickmond and Sawyer conversed in the office. Vary-ing versions of this discussion were presented. A credi-bility issue results.Sawyer testified in relevant part: Rickmond asked"What have you done about your torch line?" Sawyerclaims he said, "We just discussed the torch line not 10minutes ago." Rickmond responded, "Oh, okay." Rick-mond repeated he did not want Little to make the dis-connection. Sawyer assured Rickmond that Little wouldnot do so. Sawyer said, "Mr. Foster's going to take thegauges off." Rickmond retorted, "Well, you know, ifFoster doesn't take the gauges off you'll be held respon-sible." Sawyer said he understood that and trustedFoster. Sawyer ended, "He's [Foster] done it for mebefore, he'll take care of it."18Rickmond agreed with Sawyer's narration up to, andincluding, the point where Rickmond asked Sawyerwhat he did with the torch line. Then, Rickmond's testi-mony varies. Thus, Rickmond testified Sawyer said thetorch lines had not yet been pulled up. Rickmondclaimed Sawyer then said Foster would disconnect thelines. Rickmond then asserted he told Sawyer he"wanted that torch line loose and pulled back before he[Sawyer] left. And he said he had it taken care of, andthat was all that was said at that time." (Emphasis sup-plied.)'9Supervisor Williams' version substantially differs fromthat of Rickmond. Thus, Williams testified Sawyer in-formed Rickmond the torch remained at the jobsite. Wil-liams' testimony then conforms to Sawyer's. Specifically,Williams recalled Sawyer said Foster would make the18 Rickmond acknowledged that Foster had perfirmed that task fiorSawyer approximately 2 weeks before August 9.19 During his direct testimony, Rickmond twice restated his direcivein somewhat different terms. Contrary to the General Counsel, I do notconsider such restatements change the import (lf Rickmond's "order."Accordingly. I find Rickmond's "order" fairly represented b the quotedtestimonydisconnection. Then, Williams' testimony differs fromboth Sawyer's and Rickmond's. Thus, as to the disputed"order," Williams testified, "Mr. Rickmond told him[Sawyer] that he wanted that-wanted the torch discon-nected by him, by Sawyer, that he [Rickmond] didn'twant ... Clark] Little messing with it because he was'not qualified, that the torch was the responsibility of theman that it was checked out to and he wanted it put upbefore he (Sawyer] left." (Emphasis supplied.)20In myopinion, the emphasized words contained in the above-quoted testimony of Rickmond and Williams reveal acritical inconsistency in Respondent's evidence. This in-consistency adversely impacts upon reliability of thenamed Respondent's witnesses.As already noted, Sawyer's version was undisputedduring his cross-examination. Accordingly, I adopt Saw-yer's testimony regarding the August 9 conversation inthe office as my findings of fact of that incident.2lSawyer went home. Shortly afterward, Rickmond re-turned to the place where Sawyer had been working. Hefound Sawyer's torch hung up but the gauges still con-nected to the manifold. Little was in the process of pull-ing back the lines. When questioned by counsel for theGeneral Counsel concerning whether he found the gassource had been turned off, Rickmond's response wasevasive. The following colloquy between counsel for theGeneral Counsel and Rickmond demonstrates this point:[By Mr. Glynn] Is it also not correct that youfound ...the gas at the source had been turnedoff?A. I can't remember whether it was turned off ornot ....Q. You didn't bother to check?A. I tried to get Mr. Foster to take it [thegauges] loose.Q. You didn't bother to check to see if it wasturned off or not?A. I didn't do it, no.Q. You didn't check, correct?A. It was cut off at the torch, not at the mani-fold.Q. You know it was cut off at the torch, youdon't know whether it was cut off at the manifold?A. No, I know it was cut off at the torch.Q. You don't know whether it was turned off atthe manifold? You don't know?A. Right.Q. And you did not check?A. Correct.The above testimony is also confusing. In sum, I find itdemonstrates Rickmond exaggerated to his benefit. Thecolloquy also shows Rickmond's effort to shade his testi-mony in a light most favorable to Respondent. Clearly,Rickmond attempted to contradict Sawyer's testimony"' Personnel Supervisor Tabb also presented a version of the "order"Tabh's testimony is based solely on a self-serving report of the incidentby Rickmond to 'abhh. I find this hearsay testimony of little probativevalue in niaking my factual ad credibility resolutionszl This is especiall) appropriate because much of Sawyer's narrationwas corrobolralcd b Rickmond and Williams385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had turned off the gas at its source, the manifold.The above-cited testimonial abstract indicates Rick-mond's willingness to contradict Sawyer. That effortfails. Rickmond finally acknowledged he actually was inno position to make such a contradiction because he had, not investigated whether the gas had been cut off at themanifold. This testimony of Rickmond diminishes his re-liability as a witness.Later, Foster disconnected the gauges at Rickmond'srequest. Rickmond then conferred with his general fore-man and also Tabb. There is no description of the con-versation with the general foreman. I shall not recountthe conversation between Rickmond and Tabb because Ifind it totally self-serving.Sawyer returned to work August 15. Rickmond askedhim how he was feeling. Later that morning, at approxi-mately 9:30 a.m., Rickmond summoned Sawyer to thepersonnel office. There, they met with Tabb andFoster.22Tabb charged Sawyer with having committeda safety violation. Discussion ensued. Sawyer protestedhe had not violated safety regulations on August 9. Ap-parently, Tabb could not be explicit concerning the al-leged safety violation. Tabb then declared, "Well, there'sthis thing about you not doing what Rickmond [instruct-ed]." Sawyer asked whether he was being interviewedfor a safety violation or not carrying out an order. Tabbdeclared, "I am going to discipline you for one of them."Foster and Sawyer were asked to leave the room. Asthey left, Sawyer observed Tabb making a telephonecall. They were asked to return. Tabb announcedSawyer was "going to be disciplined for failure to followa supervisor's instructions." Sawyer asked Tabb to de-scribe the instructions. Tabb said, "Mr. Rickmond toldyou to pull torch line up before leaving the job and yourefused to do this." Sawyer disclaimed he refused tofollow Rickmond's instructions. Tabb said Williams wasa witness to the instruction. Tabb asked Rickmond forhis recommendation for discipline. Rickmond recom-mended Sawyer be discharged. Tabb told Sawyer he wasdischarged.Yard rule 4 provides the discipline of discharge for a"refusal to follow directions or instructions." Disciplin-ary report forms for all employees discharged by Re-spondent since January 1, 1979, are in evidence. Analysisof those records shows the existence of direct and explic-it supervisory instructions. Moreover, in many instancesthe noncompliance with those instructions was attendedby acrimony and harsh language. Also, the supervisorydirectives had been ignored after being reiterated by thesupervisors.2. AnalysisSawyer's protected activity was substantial. He ob-tained a multitude (approximately 100) of employee sig-natures on union authorization cards. He wore union in-22 Foster did not appear as a witness. I draw no adverse inferencefrom this situation. Near the hearing's close, I attempted, without success.to ascertain Foster's current status. Respondent's counsel announced hewas not familiar with Foster's current status. If Foster were still em-ployed by Respondent. he was equally available to both parties. SeeLocal 259, United Automobile, Aerospace and Agricultural ImplementWorkers of America (Atherton Cadillac. Inc.), 225 NLRB 421, fn. 3 (1976).signia at work in the presence of supervisors. Evidencenot heretofore discussed shows Sawyer frequentlyvoiced complaints regarding safety to his supervisor.Sawyer was a member of the Union's safety committeeand became its chairman. On August 10, Sawyer becameunion secretary. Finally, Sawyer was named in theUnion's August 14 letter as the responsible union officialto receive Respondent's OSHA log.23From all the foregoing, including the adverse infer-ence to which I have referred in the immediately preced-ing footnote, I conclude the record evidence proves Re-spondent, at all material times, had direct knowledge ofSawyer's activities.As previously noted, the record demonstrates the exis-tence of Respondent's antiunion hostility. Some of thesupporting evidence and analysis is contained supra,within the discussion of Saunders' case. There is suchevidence particularly relating to Sawyer.Specifically, the timing of Sawyer's discharge providesthe basis of a showing of hostility. In its brief, Respon-dent argues "the decision to discipline Sawyer was madeon August 9." The facts do not support this argument.According to Rickmond, he discovered Sawyer's derelic-tion on August 9. On that date, he reported his findingsto Tabb. Tabb purportedly investigated. On that date,Tabb spoke with both Rickmond and Williams. Thus, itwas on August 9 that the immediate discharge autho-rized by yard rule 4 could have been imposed.Respondent asserts the delay in taking action againstSawyer was due to a request by Tabb of Rickmond andWilliams to reduce the Sawyer incident to writing. Othersuch memoranda are in evidence pertaining to nine otheremployees who had been discharged for violation ofyard rule 4. Curiously, no party introduced a similar dis-ciplinary report form, nor any other memorandum, re-garding the Sawyer incident. If such memoranda everexisted, it reasonably may be presumed such was avail-able on the dates of the instant hearing. Also, it may bepresumed those documents would have been in Respon-dent's possession. Respondent's failure to produce suchevidence casts doubt upon its very existence. Moreover,if such memoranda were in existence, Respondent's fail-ure to produce them gives rise to an inference that theircontents would be adverse to Respondent. Penn Indus-tries, Inc., 233 NLRB 928 (1977). Accordingly, I rejectRespondent's contention that the decision to dischargeSawyer had been made on August 9.242' It is conceded the letter was received on August 15. I shall find.infra, no merit to Respondent's claim the decision to discharge Sawyerwas made before that date. Respondent offered no evidence to show theUnion's letter had not been received before the termination decision. Iconclude the General Counsel's introduction of the postal return receiptswhich show delivery on August 15 shifts the burden to Respondent todemonstrate the letter had been received after it made the decision to dis-charge Sawyer. The failure to produce such evidence permits the adverseinference, which I make, that Respondent knew of Sawyer's part in therequest for the OSHA log before the discharge.24 Additionally, it is noted Tabb started the August 15 discussion byadvising Sawyer he was there to discuss safety violations. It was onlyafter Sawyer requested specifications that Tabb shifted to the topic of in-subordination. This sequence belies the claim the discharge decision wasmade earlier than August 15386 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.I find other factors more cogent evidence of Respon-dent's animus and motivation. First is the fact Sawyerbecame union secretary on August 10. Second is the factthat the Union's request for the OSHA log was receivedon the very day of discharge. Respondent argues there isno proof the personnel who actually terminated Sawyerwere aware of tne so-called OSHA letter before the dis-charge. Respondent urges it was the General Counsel'sburden to adduce such evidence. I agree, and find hemet his burden. Thus, as noted above, the General Coun-sel introduced the return postal receipts. In the circum-stances, I have concluded the burden of proof then shift-ed to Respondent to prove the precise time of receipt.Tabb denied knowledge of the letter until late Augustor September. Rickmond was asked no questions aboutthe letter. It is interesting to note that Sawyer testifiedTabb made a telephone call to an unidentified individualat the time he and Foster were excused from the person-nel office on August 15. Though I will not speculateupon the identity of the individual Tabb phoned, the to-tality of the circumstances leads me to discredit Tabb'sdenial of knowledge. Indeed, the circumstances hereinwarrant an inference that the call was made regardingthe subject matter of the conference among Tabb, Rick-mond, Sawyer, and Foster. I find it unlikely that theconference would have been interrupted, and the em-ployees temporarily excused, for irrelevant consider-ations.Upon the foregoing, I find the credited evidence sup-ports a conclusion that a moving cause of Sawyer's dis-charge was his election to Union office and increased ac-tivity regarding safety conditions.There is other evidence which I conclude tends toprove the proffered defense is pretextual. This evidenceis outlined below.(a) Sawyer was treated in a disparate manner. Asnoted, the record contains documentary evidence show-ing that other employees were discharged for failure tocomply with supervisory orders. That evidence, in part,supports Respondent's claim that discharge was the cus-tomary discipline for such derelictions. However, my ex-amination of those documents persuades me there arecrucial differences in Sawyer's situation. In each othercase, the order disobeyed by the affected employee wasclear, concise, and unambiguous. Additionally, many ofthose other cases involved such things as acrimoniousconfrontations between employee and supervisor.Sawyer's case is different. The instant record showsRickmond's order rather undefined. It was imprecise.Indeed, as noted, the verbalization of the order as testi-fied by Rickmond and Williams provide different param-eters. Rickmond's account shows he requested the dis-connection to be made before Sawyer left the ship. Wil-liams' version shows it was Sawyer who personally wasto have disconnected the hoses. Rickmond did not so tes-tify. Rickmond and Williams did agree that the hoseswere to be disconnected.There is no dispute, as Respondent emphasizes, thatSawyer did not disconnect the hoses. I agree the recordshows Sawyer made no arrangements for the disconnec-tion. However, faced with the confused state of events, Ifind it plausible that Sawyer could have relied on Rick-mond's original statement that he (Rickmond) would getFoster to make the disconnection.It is true, as Respondent claims, that a personal con-frontation was virtually impossible until Sawyer returnedto work 6 days after the incident. Nonetheless, uponSawyer's return he engaged in no such misconducttoward Rickmond as apparently attended the dischargesof the other employees whose cases appear in the record.Indeed, there is evidence that Rickmond sought toavoid a confrontation. Thus, when Sawyer reported towork on August 15, Rickmond greeted him by casuallyinquiring as to the state of Sawyer's health.If, as Respondent contends, Sawyer was disciplinedwith the uniformity it claimed, it is likely (I) more imme-diate summary action would have been imposed, and (2)Rickmond would have raised the issue in some way withSawyer early upon his return to work.I consider the failure to call Sawyer's attention to hisneglect to have the hoses disconnected a sufficient di-gression from past practice to constitute it evidence ofdisparate treatment, especially when coupled with theother indicia of unlawful motivation and pretext con-tained in the record.(b) The decision to discharge Sawyer was made andimposed in a precipitous and suspicious manner. The ter-minal interview began by Tabb attempting to citeSawyer for a safety violation. To subscribe to Respon-dent's assertions makes it reasonable that Tabb wouldhave immediately confronted Sawyer with a charge ofinsubordination. The discharge and insubordination final-ly congealed after the intervening phone call made byTabb when Sawyer and Foster were asked to leave theoffice. I have already rejected the claim the dischargehad been made on a date earlier than August 15. In toto,these events support a conclusion the defense was con-trived to absolve Respondent in the instant proceedings.I am sympathetic to Respondent's need to maintaindiscipline. However, that need must be balanced againstemployees' statutory rights. On the state of this record, Icannot conclude Sawyer's actions amounted to such in-subordination as warranted the severe disciplinary actionimposed upon him.First, Respondent vacillates in setting forth the"order" allegedly violated. Thus it is difficult to deter-mine, with certainty, whether Sawyer had been punishedfor (a) leaving before the hoses were disconnected, (b)not disconnecting the hoses himself, (c) not asking Fosterto disconnect the hoses, or (d) falsely telling his supervi-sors he arranged for Foster to make the disconnection.2sSecond, there is a real doubt that any order claimedby Respondent actually was given. The credited testimo-ny shows Rickmond, at first, volunteered to have Fosterdisconnect the hoses. I have scrutinized the various ver-sions of the August 9 confrontation in the office. I con-clude whatever narration is adopted is not materially in-consistent with Sawyer's claim Rickmond said he wouldarrange matters with Foster. Nowhere in Rickmond'snarration of the office dialogue did he expressly claim heargued with Sawyer's statement that Foster would dis-12 I discount rcason (d) because it surfaced after the August 15 dis-charge387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnect the line. Thus, Rickmond implicitly agreedFoster could do the work. Rickmond's claim he cau-tioned the disconnection should be made before Sawyerleft the yard does not, itself, eliminate Foster from doingthat job. At most, Rickmond's statement, imposes a timelimitation. It does not impose the task on a particularperson. Of course, Williams' testimony attributes wordsto Rickmond which explicitly directed Sawyer to makethe disconnection. I simply cannot rely on Williams' ac-count. It patently is at variance with Rickmond's ownversion.Third, when initially confronted on August 15,Sawyer was not immediately charged with insubordina-tion.These factors support a conclusion that Sawyer's dis-charge was motivated by a reason other than mainte-nance of discipline. In this connection, Sawyer's workhistory has been considered. He was an employee oflong tenure. No evidence was adduced to show he hadbeen other than an exemplary employee. Even theAugust 9 and 15 activities show Sawyer had not beendisorderly or extraordinarily disrespectful to his superi-ors. In this context, the interjection of Sawyer's in-creased union and other protected activities looms as asubstantial and motivating cause for his discharge.Upon all the foregoing, I find that the preponderanceof credited evidence supports the allegation that Respon-dent discriminatorily discharged Sawyer on August 15 inviolation of Section 8(a)(l) and (3) of the Act.D. Melanie R. LuckadooI. The factsAs to Luckadoo, the facts are largely undisputed.Luckadoo was employed as a welder for 26 monthsprior to July. Before July 26, she had been disciplinednumerous times.26In January, Luckadoo received a 5-day suspension for absenteeism.The personnel office conducted recurring reviews ofemployee attendance. Such a review revealed continuingabsences by Luckadoo since January. Schnake requestedLuckadoo's supervisor, William Wallace, to summonLuckadoo to the personnel office.On July 26, Wallace asked Luckadoo to go to the per-sonnel office with him. He told her they would discussher attendance. Luckadoo testified she asked that an-other employee, Caldwell, accompany her as her repre-sentative, but Wallace denied that request.27Accordingto Luckadoo, Wallace claimed Caldwell was not inLuckadoo's immediate work area. Luckadoo and Wal-lace agreed that Luckadoo then asked that employeeTurner accompany her to the personnel office. Wallacedenied this request. He claimed either that Turner wasnot in Luckadoo's work area or he did not know Turn-er's work location. Instead, Wallace suggested Luckadoo26 Respondent maintained a system of progressive discipline for viola-tion of yard rule 22 (excessive absenteeism and tardiness). That disciplineinvolved, in successive order, oral warning, written arning, 3-day sus-pension, 5-day suspension and, finally, discharge.27 Wallace testified he did not remember whether Luckadoo asked forCaldwell. I shall comment regarding this matter infra.be accompanied by Bowman, another welder in Lucka-doo's area. Bowman agreed to accompany Luckadoo.Luckadoo, Bowman, and Wallace went to Schnake'soffice. Bowman acknowledged his union affiliation.28Schnake confronted Luckadoo with a series of absencesin May and June. He questioned her regarding them.Luckadoo provided explanations. Schnake listened. Heagreed to conduct a further investigation. Schnake testi-fied he "postponed" the meeting.29Schnake said hewould be in contact with Luckadoo in the future. Thereis no evidence that Bowman said anything regarding thesubject matter of the meeting.30Schnake examined some records and interviewed indi-viduals who had been Luckadoo's supervisors during theabsences in question. Schnake engaged in this activityafter he met with Luckadoo on July 26.The next day, Friday, July 27, Schnake called Wallaceand asked him to return Luckadoo to the personneloffice. Luckadoo was on vacation that day. The meetingwith Luckadoo was arranged for July 30.On July 30, Wallace asked Luckadoo to accompanyhim to Schnake's office. Luckadoo asked Wallace to pro-vide Turner as her representative. She made the requestseveral times. Wallace consistently denied it. Wallacesuggested that Bowman again act as Luckadoo's repre-sentative. However, Bowman declined.3' Luckadoo re-peated her request for Turner. Wallace continued hisdenial of that request. Wallace asked Luckadoo to waivethe presence of a representative in writing. Luckadoo re-fused to waive.Wallace took Luckadoo, without a representative, toSchnake's office. Schnake's uncontradicted testimony re-flects he spoke privately with Wallace before addressingLuckadoo. According to Schnake, whom I credit in thisregard, he reviewed the result of his investigation ofLuckadoo's July 26 assertions. In essence, Schnake toldWallace he had not been satisfied. They agreed Lucka-doo should be discharged.Schnake then spoke with Luckadoo. Wallace was pre-sent. Schnake reported the result of his investigation toLuckadoo. He told her he considered her absenteeism tobe excessive. Luckadoo attempted to offer additional ex-planation. Schnake cut her off. Luckadoo testified, in rel-evant part, "Mr. Schnake just submitted his evidence andhe really didn't care what I had to say." Schnake askedWallace for a disciplinary recommendation.32Schnakeand Wallace testified that Schnake asked Wallace for hisrecommendation. Wallace testified he recommended dis-charge. Luckadoo acknowledged Schnake asked for therecommendation but that Wallace said he preferred notto give one because he had been Luckadoo's supervisorZs It is noted Luckadoo had not explicitly requested union representa-tion at this conference.29 Wallace testified Schnake "suspended" the meeting. This distinctionis not critical.3o Bowman did not testify at the instant hearing.31 Bowman was concerned his attendance in an apprentice schoolmight be jeopardized if he represented Luckadoo.12 Apparently, Respondent's managerial officials customarily engagedin this perfunctory procedure. Sawyer was treated in a similar manner.388 NEWI'ORT NEWS SHIPBUILDING & DRY DOCK CO.for only a brief period of time.3Schnake told Luckadooshe was discharged, effective immediately.2. AnalysisThe General Counsel contends that Respondent un-lawfully failed to provide Luckadoo with the representa-tional rights conferred by the Supreme Court inN.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975), onJuly 26 and again on July 30. Additionally, Luckadoo'sJuly 30 discharge is ascribed to her request for such rep-resentation.The Weingarten theory is predicated upon the failureof Respondent to have provided Luckadoo with the rep-resentative of her own choosing at the two conferenceswith Schnake. Specifically, the General Counsel claimsthat the failure to provide Turner as Luckadoo's repre-sentative effectively deprived her of her representationalrights.Respondent claims it complied with its legal obliga-tions to provide Luckadoo with a representative duringan investigatory interview involving discipline. As toJuly 26, Respondent claims that Bowman's presence ful-fills the Weingarten requirement. Also, Respondent as-serts the July 30 conference was held merely to informLuckadoo of the discipline and, under the rule of BatonRouge Water Works Co., 246 NLRB 995 (1979), therewas no requirement for the presence of a representative.Upon these contentions, I perceive the issues, as fol-lows:(a) Were Luckadoo's rights violated by providingBowman instead of Turner on July 26?(b) Was the July 30 conference of such character asrequired application of Weingarten?Luckadoo's situation is different from that of Saundersand Sawyer. The allegations pertaining to Luckadoo donot involve a determination of Respondent's motives.Thus, if it is shown that Respondent failed to provide therepresentation rights established by Weingarten and itsprogeny, the General Counsel should prevail.Weingarten and its progeny articulate a Section 7 rightapplicable to all meetings between employers and em-ployees whenever the latter have a reasonable expectan-cy that disciplinary action may result. Clearly, Luckadoohad such an expectancy on July 26. She had formerlybeen subjected to Respondent's progressive discipline forabsenteeism. Wallace told her that her attendance was tobe the subject of the July 26 meeting.As noted, Luckadoo made no explicit request forunion representation on July 26. Nonetheless, I concludeher request on that date entitled her to the protections ofWeingarten. "The employer has no duty to bargain withthe union representative at an investigatory interview."420 U.S. at 260. Consequently, it is apparent that the"representation" contemplated by the Weingarten doc-trine is less than that accorded a statutory bargainingrepresentative under Section 9 of the Act. Both the Su-preme Court in Weingarten and the Board in subsequentcases have advanced examples of the role that could beplayed by that "representative." "Indeed, the union rep-resentative's role is limited to assisting the employee and33 This testimonial conflict is not important.possibly attempting to clarify the facts or suggest otheremployees who may have knowledge of them." Anchor-tank, Inc., 239 NLRB 430 (1978). At no point has eitherthe Board or the Supreme Court precluded the "repre-sentative" from serving as a witness during the meetingwith the employer. To the contrary, in his dissentingopinion, with which Justice Stewart joined, JusticePowell specifically referred to such a role as being onewhich the Weingarten "representative" might perform."The new right thus appears restricted to the privilegeto insist on the mute and inactive presence of a fellowemployee or a union representative: a witness to the in-terview, perhaps." 420 U.S. at 273.Similarly, the Board left undisturbed the propositionthat "no particular title need be held by the representa-tive; he may be no more than a witness, in a propercase." Crown Zellerbach, Inc., Flexible Packaging Division,239 NLRB 1124. Accordingly, I find Luckadoo's requestfor representation on July 26 was in appropriate form.Additionally, I conclude the cited authorities reflectupon Bowman's apparent silence on substantive issuesduring the July 26 meeting. Thus, I find that Bowman'sattendance, though passive, satisfies the requirement ofthe presence of a representative.It is undeniable Bowman attended the conference atLuckadoo's request. What is challenged is Respondent'sfailure to provide Turner. Wallace told Luckadoo hewas unaware of Turner's work location that day. Thereis no record evidence to show where Turner workedthat date.34What is first called to question herein is Respondent'spractice of providing representatives from the "immedi-ate work area" of an employee who is about to be sub-jected to an investigatory interview. The record showsthat "immediate work area" is equivalent to a group ofemployees under the supervision of the supervisor in-volved in the discipline. Apparently, neither Caldwellnor Turner was under Wallace's supervision. Approxi-mately 22.000 employees work at Respondent's facilityinvolved herein. Their physical work locations are sub-ject to frequent change. Wallace's uncontradicted testi-mony shows that to locate a particular employee it isnecessary to know his name, social security number, anddepartment in which he is working. That departmentmust be contacted to determine whether the employee isat work. Then, that employee's supervisor must bereached in order to authorize direct contact with the em-ployee. From Wallace's description, Respondent argues"that allowing an employee ... to choose any employeeas his representative would cause great disruption towork schedules, would be time consuming, and wouldresult in undue delay in holding investigatory interviewsrelating to discipline." Arguably, Respondent exagger-ates its position.I must balance Respondent's right to conduct such in-terviews with minimal delay and confusion against thevery important employee rights granted by Weingarten.:4 In its brief. Respondent claims its records show that Turner sas notat work at all on July 26. I do not rely on this assertion. The relevantrecords are not in evidence. Apparently. such fact was uncovered afterthe hearing closed.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is a delicate task. The instant facts present a closecase. On the state of this record, I am constrained toconclude Respondent should prevail. The factors under-lying this conclusion are:(a) On July 26, Bowman apparently was a willing par-ticipant. The General Counsel argues Bowman was in-timidated from participating in the July 30 interview byfear of jeopardizing his apprentice school activities. Heexpressed this apprehension on July 30. However cogentthat argument may be, I cannot infer, on this record,such intimidation existed on July 26. Bowman well mayhave developed his fears after having participated in theJuly 26 conference. As will be seen, infra, I concludeWeingarten does not require that Bowman must havedemonstrated his competency.(b) Luckadoo did not repudiate Bowman as a repre-sentative. Though clearly not her prime choice, Lucka-doo voiced no protest over Bowman's attendance as herrepresentative at the July 26 meeting. Further, Luckadoodid not signify displeasure with Bowman when it wassuggested he accompany her to the July 30 interview.(c) The uncontradicted and credible evidence shows itwould have been difficult to locate Turner. Thus, Wal-lace credibly testified, without contradiction, that all heknew of Turner was that he was a welder. However,Wallace denied knowing the identity of Turner's supervi-sor. There is no evidence that Luckadoo tried to adviseWallace of any information by which Wallace readilycould have located Turner. Also, Schnake testified with-out contradiction that the area in which Turner mighthave been working measured "thirty-some [city] blockslong and several blocks deep."The General Counsel argues "no effort was made by[Respondent] ...to locate ...[Turner] ...despitethe fact that employees are easily located for purposes ofdiscipline through the personnel office using the tele-phone system available in the yard." Literally, this istrue. Luckadoo's July 26 and 30 conferences were ar-ranged by telephone. This purpose easily is accom-plished. The personnel office surely was aware of Lucka-doo's name, department, and social security number.There is, however, no evidence to show that a Weingar-ten representative ever was selected by telephone. Evenif such means of communication were utilized for thatpurpose, it appears difficult to locate such an individualwithout possessing the noted identifying features.Of course, the location of a specific employee is not aninsurmountable task. Whether or not Respondent hereinwas required to make an effort to locate Turner is criti-cal. The Weingarten doctrine if founded upon a philos-ophy which seeks to preclude management from over-powering "a lone employee" in a disciplinary meeting.Herein, Bowman was furnished. There is nothing in therecord to reflect that Turner could have done more forLuckadoo than did Bowman. There is no evidence thatTurner would have been a more active participant. Thediscourse between Schnake and Luckadoo creates an ap-pearance of free dialogue. Luckadoo freely was able to,and did, provide her version of the circumstances sur-rounding the absences in question. Only Luckadoo,among those present, knew the facts. In this context, it islikely no other representative would have served anyother purpose except as a mute witness to the July 26conference.In Coca-Cola Bottling Co. of Los Angeles, 227 NLRB1276 (1977), the Board noted the Supreme Court wascareful to point out that the exercise by employees of theright to representation at an interview may not interferewith legitimate employer prerogatives. "Certainly theright to hold interviews of this type without delay is alegitimate employer prerogative." (227 NLRB at 1276). 1consider it a prerogative of Respondent to conduct an in-terview relative to employee absences. Attendance un-questionably impacts directly upon production. If ab-sences are unexcused, an employer has a legitimate inter-est in meting out swift and appropriate discipline. It isimminently clear Respondent attempted to do just that.Thus, Schnake's investigation of Luckadoo's July 26 oralassertions was made the very same day. The very nextday, Schnake attempted to meet again with Luckadoo.She was absent. The July 30 conference was set forLuckadoo's next scheduled workday. In these circum-stances, I conclude the mere availability of telephones isimmaterial. Without the identifying information relativeto Turner, the facts reveal the July 26 conference wouldhave been delayed for an indeterminate period of time.In my view, Weingarten contemplated no such result.The next question is: to what extent does Weingartenexpress, if at all, assurances that the representational pro-tection must be effective. No decisional authority hasbeen cited or uncovered which utilizes effectiveness as ameasure of compliance with Weingarten principles. Infact there are contrary indicators. Thus, in Coca-ColaBottling Co. of Los Angeles, supra, the Board observedthere "is nothing in ...Weingarten which indicates thatan employer must postpone interviews with its employ-ees because a particular union representative ...is un-available ...where another representative is availablewhose presence could have been requested by the em-ployee." (227 NLRB at 1276). In Crown Zellerbach, Inc.,supra, Administrative Law Judge Russell L. Stevens ob-served, "It is not necessary that the employer providefor the employee the best representative possible." Ad-ministrative Law Judge Stevens found, with Board ap-proval, the employer did not violate an employee's Wein-garten rights when it provided the employee with a rep-resentative at a disciplinary interview other than theunion representative the employee desired. In his deci-sion, Administrative Law Judge Stevens found that thenearest other representative was 60 miles away, had norelationship with the employer, the employee involvedasked for no one else, the representative actually chosenactively participated in the meeting in the employee'sbehalf, the employee was aware that no other representa-tive was available at the employer's plant, and the repre-sentative provided by the employer generally was com-petent to serve in that capacity. Thus, in some respects,Crown Zellerbach is distinguishable.Nevertheless, there are factors herein which makeCrown Zellerbach apposite. These elements are (1) manythousands of employees (22,000) work at the subject fa-cility, (2) geographically, the physical plant involved ex-tends 30-some city blocks long and several city blocks390 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.deep, and (3) certain identifying information (name,social security number, and assigned department) is re-quired to locate a particular employee. Moreover, the af-fected employee in Crown Zellerbach attended the inves-tigatory meeting with a representative suggested by hisemployer. No objection had been raised until it was clearthat discipline would be imposed. Herein, Luckadoo ex-pressed no objection to Bowman on July 26. Even onJuly 30, Luckadoo would have accepted him as her rep-resentative. In any event I conclude the totality of theinstant record shows an effort by Respondent to searchfor Turner would have entailed unwarranted delay.35To this point, the focus of analysis has been upon Re-spondent's failure to accede to Luckadoo's request thatTurner be her representative on July 26. However, asnoted, Luckadoo testified she first asked for employeeCaldwell to accompany her, but Wallace testified hecould not recall whether the request for Caldwell wasmade. Thus, Luckadoo's account stands uncontradicted.I adopt her assertion she asked for Caldwell. I also creditLuckadoo's testimony that Wallace told her Caldwellwas not in Luckadoo's job area. Such a response iswholly consistent with Respondent's historical method ofproviding employee representatives and with Wallace'sresponses to Luckadoo's requests for Turner.No party has urged the failure to provide Caldwellconstitued an unlawful deprivation of Luckadoo's Wein-garten rights. I conclude the record as a whole permitsme to make findings as to Caldwell based on the creditedevidence. Vic Tanny International Inc., 232 NLRB 353,354 (1977), enfd. 622 F.2d 237 (6th Cir. 1980); GreatPlains Beef Co., 241 NLRB 948, fn. 55 (1979). However,I also conclude it would serve no useful purpose to re-solve the Caldwell issue. The request for Caldwell orTurner does not present a situation in which Luckadoowas subjected to being a lone employee without a repre-sentative at the July 26 interview. Cf. Good SamaritanNursing Home, Inc., 250 NLRB 207 (1980).The Board held, in Good Samaritan that an employerunlawfully required the participation of an employee in aWeingarten interview without an employee witness. GoodSamaritan, in one respect, is similar to the instant case.There, as herein, the affected employee requested thepresence of a witness of her own choosing. The employ-er denied that request, in part, because a witness selectedby the employer was already present in the room inwhich the interview was conducted.Other facts in Good Samaritan, however, comprisecritically distinguishable characteristics. Thus, theBoard's conclusion that a violation existed was predicat-ed on the theory that the employer had exceeded thebounds of "legitimate employer prerogatives." In effect,the Board concluded the affected employee had beendenied the choice of not participating in the interview asa lone employee without a representative. The evidenceshowed the employer explicitly threatened the employeewith suspension if she refused to participate in the inter-view without her requested witness. The interview thenproceeded. No such threat is present in the case at bar.3' If, in fact, Respondent's post-hearing assertion that Turner was notworking on July 26 is true, that fact supports this conclusion.Luckadoo accepted the services of Bowman, albeit reluc-tantly. No evidence has been adduced herein that Re-spondent would have proceeded with Luckadoo's July26 interview had Luckadoo remained steadfast in her re-quest for Turner as her representative. Also, there is noevidence that Luckadoo was threatened with reprisal forrefusing to participate in the July 26 conference exceptupon her own terms.In sum, I am persuaded the record demonstrates theexistence of legitimate employer prerogatives to justifyits failure to search for, and provide, Turner at the July26 interview. Accordingly, I find Respondent satisfied itsWeingarten obligation by providing Bowman as Lucka-doo's representative.I now turn to consideration of the July 30 events. Res-olution of the issue raised by Schnake's meeting withLuckadoo on this date depends upon how the conferencefairly may be characterized.The General Counsel perceives the July 30 meeting asan investigatory interview within the purview of Wein-garten. This is so whether this interview is considered acontinuation of, or distinctly separate from, the July 26conference.In Respondent's view, the July 30 meeting was con-vened simply for Schnake to explain the results of his in-vestigation into Luckadoo's assertions made on July 26and to impose the discipline arranged between Schnakeand Wallace before they met with Luckadoo.36I agree with Respondent that Weingarten precepts donot govern the July 30 interview. This conclusion isreached upon an application of the Board's pronounce-ment in Baton Rouge Water Works Company, supra, as in-terpreted by its subsequent application in Texaco, Inc.,246 NLRB 1021 (1979), and Texaco, Inc., 247 NLRB No.56 (1980).In Baton Rouge, the Board held an employee has noSection 7 rights to representation at a meeting with hisor her employer convened solely for informing the em-ployee of, and acting upon, a previously made disciplin-ary decision. However, in Baton Rouge, the Board alsocautioned that, where an employer engages in conductwhich goes beyond that required to inform an employeeof a previously made disciplinary decision, the full pano-poly of protection accorded employees under Weingartenmay be applicable.Subsequently, in the first cited Texaco decision, theBoard observed that in each case where a disciplinary in-terview is under scrutiny, the pivotal question is wheth-er, on the one hand, an employer in summoning an em-ployee to appear before management, is concerned solelywith the administration of discipline or, on the otherhand, seeks additionally to obtain facts, evidence, or anadmission in support of the disciplinary action taken.In the first Texaco case, the Board concluded therewas no warrant in the record for finding that the em-3 I have already credited the mutually corroborative accounts ofSchnake and Wallace that they agreed to discharge Luckadoo a few mo-ments before the three of them met. The existence of the progressive dis-ciplinary procedure also supports the conclusion the discharge decisionpreceded the meeting with Luckadoo on July 30. It is uncontrovertedthat discharge was the customary penalty following a 5-day suspensionfor absenteeism. Thus. in effect, the procedure dictated the result.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer had transgressed the limits established in BatonRouge. In so concluding, the Board noted that prior tothe meeting in question, the employer had decided totake specific disciplinary action against the affected em-ployees. Also, the Board concluded the evidence demon-strated that no defense offered by the employees, or byany representative speaking on their behalf, would havedeterred the employer from its disciplinary decisions;that the record did not demonstrate the employer neededor desired to obtain admissions of misconduct from theemployees being disciplined; and that although the em-ployees were offered an opportunity to explain or defendthemselves, this offer was not designed to obtain infor-mation to support the employer's disciplinary action.Rather, the Board found that procedure constituted anessential part of the communication process duringwhich an effort was made by the Company to determinewhether the employees understood the reasons for disci-plinary action.Later, in the second cited Texaco case, the Boardfound the employer had not violated Section 8(a)(1) ofthe Act by denying an employee's request for union rep-resentation at his disciplinary interview. The Board con-cluded the record revealed the employer had reached afinal decision to discipline the employee prior to themeeting at which the employee had been informed of hisdiscipline; and that the employer had reached that deci-sion based on the facts and evidence which it had ob-tained prior to the meeting. Accordingly, the Board con-cluded the sole purpose of the meeting was to inform theemployee of his discipline.Herein, the undisputed facts show Luckadoo asked fora representative to attend the July 30 meeting; that re-quest was denied; she participated in the session as a"lone employee" and she was discharged.The following factors impel the conclusion that Re-spondent was guilty of no wrongdoing to Luckadoo onJuly 30:(a) The decision to discharge Luckadoo was madebefore Respondent's officials confronted her. The cred-ited evidence shows Schnake met with Wallace beforethey met together with Luckadoo. Schnake reported toWallace the results of his investigation into Luckadoo'sJuly 26 assertions. There is no evidence that either ofthem had any questions about Schnake's findings or thateither said anything to indicate they needed additionalinformation. They agreed to discharge Luckadoo. Thatconclusion was based upon the facts in their possessionat that time.(b) The discharge decision was dictated by, and consis-tent with, Respondent's system of progressive discipline.As earlier noted, discharge for absenteeism normally fol-lowed a 5-day suspension for that offense. Luckadoo re-ceived the requisite suspension in January. ThoughSchnake asked Wallace for his recommendations, I con-sider that to be a perfunctory and superfluous act. Theexisting disciplinary system literally mandated Wallace'sresponse. Thus, I conclude the record shows Respondentwould have discharged Luckadoo even if she had attend-ed the July 30 interview with a representative.(c) The discharge decision was final before Schnakeand Wallace met with Luckadoo. As earlier indicated,Luckadoo acknowledged, through her testimony, thatSchnake was unwilling to listen to any explanations prof-fered by her on July 30. He peremptorily cut her offfrom her proffer of further explanation of her absences.It is clear Schnake was unwilling to listen. Accordingly,I conclude that any discourse which occurred betweenSchnake and Wallace on the one hand, and Luckadoo onthe other, comprised an essential part of the communica-tion process by which Luckadoo was advised of the dis-cipline. I find such discussion did not assume the natureof further investigation. No evidence has been presentedthat shows Schnake or Wallace said anything designed toelicit new information.Upon all the foregoing, I conclude the sole purpose ofthe July 30 confrontation with Luckadoo was to informher Schnake's investigation was complete and she wasdischarged. It follows that Weingarten rights did notattach to the July 30 interview. Accordingly, I find therecord fails to establish, by a preponderance of the credi-ble evidence,37that the failure to provide Luckadoo arepresentative during the July 30 interview constituted aviolation of Section 8(a)(1) of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By suspending and discharging Michael B. Saunderson August 8 and October 11, 1979, respectively, Respon-dent discriminated against its employees in violation ofSection 8(a)(3) and (1) of the Act.4. By discharging Ralph S. Sawyer on August 15,1979, Respondent discriminated against its employees inviolation of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent did not violate the Act when it failed toprovide Melanie R. Luckadoo with a representative toaccompany her during the July 26 and 30, 1979 confer-ences with Respondent's officials; nor did Respondentviolate the Act, as alleged in the complaint, when it dis-charged Luckadoo on July 30.THE REMEDYHaving found that Respondent violated Section 8(a)(3)and () of the Act in certain respects, I shall recommendit cease and desist from engaging in such conduct in thefuture and affirmatively take such action as will dissipatethe effects of its unfair labor practices.Because the discharges of Saunders and Sawyer havebeen found unlawful my recommended Order shall re-quire Respondent to offer each of them full and immedi-ate reinstatement to his former and substantially equiv-alent job, without prejudice to his seniority or other: I also find the evidence insufficient to prove Luckadoo's dischargeviolated any provision of the Act.392 NEWPORT NEWS SHIPBUILDING & DRY DOCK CO.rights and privileges; and to make each whole for anyloss of earnings he may have suffered as a result of thediscrimination by payment of a sum equal to that whicheach would have earned, absent the discrimination, tothe date of Respondent's offer of reinstatement. Loss ofearnings shall be computed as prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), plus interest as setforth in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977).Because Saunders' suspension has been found unlawful,my recommended Order shall require Respondent tophysically expunge all references to that suspension fromits official records and to notify Saunders and the Re-gional Director for Region 5, in writing, that the suspen-sion has been so expunged. Also, Respondent shall be or-dered to reimburse Saunders for any loss of earnings,computed in accordance with the formula describedabove, which he may have suffered as a result of the un-lawful suspension.As previously noted, the Board (239 NLRB 1028) heldRespondent unlawfully refused to bargain with the in-stant Union when it ignored a bargaining request aftercertification. Herein, I have found Respondent discrimin-atorily suspended and discharged employees. In myview, the totality of events indicates a purpose to thwartthe employees' statutory rights. The repetitious characterof the instant unfair labor practices shows they are relat-ed to other unfair labor practices proscribed by the Actand demonstrates a potential for further violation. In myjudgment, the recommended Order herein should be co-extensive with the threat. Thus, I conclude the circum-stances presented warrant the issuance of a broad pro-scriptive order. Cf Hickmott Foods, Inc., 242 NLRB 1357(1979). Accordingly, the recommended Order shall re-quire Respondent to refrain from, in any other manner,interfering with, restraining, and coercing its employeesin the exercise of their statutory rights.Upon the above findings of fact, conclusions of law,the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mend:ORDER38The Respondent, Newport News Shipbuilding & DryDock Company, Newport News, Virginia, its officers,agents, successors, and assigns, shall:1. Cease and desist from:38 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations of the National Labor Rela-tions Board, be adopted by the Board and become its findings, conclu-sions, and Order, and all objections thereto shall be deemed waived forall purposes.(a) Discriminating against its employees for engagingin union or other activity protected by the Act.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extentthat such rights might be affected by a lawful union- se-curity agreement in accord with Section 8(a)(3) of theAct.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer Michael B. Saunders and Ralph S. Sawyerimmediate and full reinstatement to his former job, or, ifthat position no longer exists, to a substantially equiv-alent position of employment, without prejudice to hisseniority or other rights and privileges; and make eachwhole in the manner described above in the section enti-tled "The Remedy" for any loss of pay or other benefitssuffered by reason of Respondent's conduct found un-lawful herein.(b) Immediately physically expunge all references tothe suspension of Michael B. Saunders on August 8,1979, which may be contained in its official records and,immediately thereafter, notify Saunders and the RegionalDirector for Region 5, in writing, that any and all suchreferences have been expunged; and make whole MichaelB. Saunders for any loss of earnings he may have suf-fered as a result of said suspension.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay andinterest due under the terms of this Order.(d) Post at its Newport News, Virginia, shipyardcopies of the attached notice marked "Appendix."39Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 5-CA-11414 (Me-lanie R. Luckadoo) is hereby severed from these pro-ceedings and that all complaint allegations pertaining toMelanie R. Luckadoo are dismissed in their entirety.39 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."393